Citation Nr: 1228389	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION


The Veteran served on active duty from February 1985 to April 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board in a February 2009 VA Form 9.  A hearing was scheduled for June 8, 2011 at the RO in Muskogee.  In May 2011, the Veteran notified VA that he wished to cancel the hearing and withdraw his request.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

In this decision, the Board will address the claim of service connection for a right knee disability, but will remand the claims of service connection for left foot and left knee disabilities to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDING OF FACT

The Veteran as likely as not developed right knee arthritis as a result of his active military service.


CONCLUSION OF LAW

Right knee arthritis was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran attributes his right knee arthritis to his military service-and especially to his injury sustained during this time.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability-or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 494-97.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran claims that service connection is warranted for a right knee disability.  In reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's right knee disability as likely as not was incurred during service.

Considering the first element of the Shedden analysis, evidence of current disability, the Veteran had a VA compensation examination in December 2009, in response to his claims for service connection.  The diagnoses included right knee osteoarthritis.  So there is no disputing the Veteran has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Considering the second element of Shedden, inservice incurrence, he received medical care for right knee pain in February 1994.  The Veteran reported that a year previously, he sustained a direct impact injury to the patella.  On examination, there was no pain either on palpation, on range of motion study, or when stress was applied lateral or medial collaterally.  There was crepitus when pressure was applied to the patella.  There was very slight edema.  The diagnostic assessment was lateral collateral and medial collateral strain.  An x-ray was negative.  There was no further treatment for the remainder of service.  At his January 1996 expiration of term of service (ETS) examination, he reported continued right knee swelling and stiffness when the right knee was in one position for a period of time.  

Therefore, this Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  Thus, the determinative issue is whether this right knee disability is related to the Veteran's military service, as he is alleging.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran submitted a private physician's medical statement dated in April 2009.  This physician reported that he had been treating the Veteran for bilateral knee pain.  He had reviewed the service treatment records, and stated that the Veteran had been treated several times for pain in both knees.  He also stated that in most cases, knee pain begins with an injury from exercising, or after making an abrupt movement.  He added that the service treatment records showed several medical records with treatment for knee pain and indicated that the Veteran continued to suffer from knee problems.  Therefore, it was his opinion that it was more likely than not that the Veteran current knee problems started on active duties. 

As noted above, the Veteran was examined by VA in December 2009.  The doctor of osteopathy found that it was less likely as not (less than 50/50 probability) that the current bilateral knee disability is related to the inservice injury.  The examiner pointed out there was only one report of knee pain in February 1994.  The knee was treated and there was no follow up treatment.  The examiner found it difficult to establish a chronic diagnosis based on a normal x-ray and one visit with minimal findings on examination.  The examiner stated that if more evidence became available regarding the Veteran's knee pain and chronicity of treatment or therapy, it would be useful to reevaluate the claim.

First of all, the Board finds the statements of the private physician, less persuasive in light of the overall record.  There is no indication this opinion was based on an accurate or, at the very least, complete medical history.  The examiner reported that the Veteran was treated on several occasions for left and right knee pain.  However, the Veteran was only treated once and then, only for the right knee.  Moreover, it is important to note that the record at the time of this physician's opinion did not include confirmed x-ray evidence of osteoarthritis of the knees.  The Board considers this medical evidence significant in terms of the defining the extent of the Veteran's bilateral knee disability, and arthritis is not addressed at all by the physician in the April 2009 statement.  While attributing the Veteran's bilateral knee pain to the military, this physician does not include any reference or discussion concerning arthritis for purposes of considering the complete medical picture presented.

Perhaps even more problematic, though, is the fact that this physician opinion does not include any supporting rationale.  He did not point to any clinical data or any other evidence supporting his conclusion.  Instead, his opinion is entirely conclusive and offers no medical guidance as to the basis of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008).

The Board also finds the VA examiner's opinion somewhat equivocal.  In giving the opinion, the doctor indicated that the Veteran was only seen once for complaints or treatment for right knee pain.  However, importantly, the doctor failed to discern that the Veteran did continue his complaints of right knee problems at service discharge.  In fact, he reported that he had continuing right knee swelling and stiffness, which is similar to his current complaints of stiffness and pain.  The Board finds that his service discharge complaints adds to his credibility, regarding continuing right knee problems.  

So although this VA compensation examiner concluded unfavorably in response to the Veteran's claim of entitlement to service connection for his right knee, the Board notes that the examiner did not completely rule out the possibility of his knee disability being related to military service.  As reported above, the examiner left open the prospect of additional information being added to the record that could change this opinion.  Therefore, considering the in-service injury, his report of continuing problems and, resolving reasonable doubt in the Veteran's favor concerning this claimed cause-and-effect correlation, the Board finds that the Veteran as likely as not developed right knee arthritis as a result of his active military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In view of the finding the Board finds that service connection is warranted for his claimed right knee disability, characterized as right knee arthritis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for right knee arthritis is granted.


REMAND

The Veteran also claims that service connection is warranted for a left foot disability.  Considering the first element of the Shedden analysis, evidence of current disability, as noted above, the Veteran had a VA compensation examination in December 2009, in response to his claims for service connection.  The diagnoses included "left foot with suspected talar injury, hammertoe deformity, arthritic changes, heel spur, and flatfoot."  

In regards to the second element of Shedden, in-service incurrence, in March 1987, the Veteran complained of left foot pain.  He reported that he dropped an ammo box on the foot.  There was tenderness and swelling without hematoma formation.  An x-ray was considered negative.  The diagnosis was soft tissue injury contusion.  There was no further treatment for the remainder of service.  

After considering the Veteran's relevant medical and occupational histories, the VA doctor concluded in the December 2009 report that it was less likely as not (less than 50/50 probability) that the left foot pain is the result of the left foot injury.  In providing the rationale, this clinician pointed out that the inservice left foot injury was a soft tissue contusion over the top of the left foot.  Moreover, the location that the Veteran identified as painful was along the metatarsal heads which relates to hammertoe deformity, and also at the front of the ankle joint which was not involved in the inservice injury.  The clinician concluded that the current foot problems are separate medical issues than that being claimed.  

The Board acknowledges that the VA physician only addressed whether service connection was warranted for the residuals of the injury involving the ammo box, which the Veteran has consistently referred to his claim as such.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  

As such, the Board must consider all of the currently diagnosed left-foot-related disabilities.  The examiner did not comment on the remaining foot disorders including pes planus.  This is particular important since the service treatment records show that the Veteran entered service with pes planus and there is current diagnosis of flat feet (pes planus).  Therefore, additional medical comment is needed regarding whether any of the diagnosed foot disorders are related to military service including whether preexisting pes planus was aggravated during military service.  A remand of this claim is necessary to accomplish this development.

The Veteran also claims that service connection is warranted for left knee arthritis.  In reviewing the service treatment records, there are no complaints, diagnoses, or findings related to the left knee during military service, so this does not meet the second prong of the Shedden analysis.  However, the Veteran is certainly competent to report left knee pain during service.  

The osteopath determined that neither the right nor the left knee disabilities were related to service.  Significantly, however, in providing the rationale, the doctor only referred to the right knee.  In regard to the left knee, the doctor only offered a conclusory statement with no rationale provided.  As noted, in Nieves-Rodriguez, the Court held that most of the probative value of a medical opinion comes from its underlying reasoning.  Id. at 304.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  

This rationale is needed especially in light of the fact that, the Veteran has reported ongoing left knee pain since military service.  In providing this opinion, this VA examiner does not comment on the Veteran's account of his inservice and post service medical history.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  And, indeed, the Board must make an express credibility finding regarding this lay evidence when eventually deciding this claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (rejecting broad-sweeping, categorical rejections of lay evidence and testimony without discussing the underlying reasons and bases).  

In light of the deficiencies with this medical opinion, supplemental medical comment is needed concerning the issue of causation of the Veteran's left knee and left foot disabilities, with due consideration to the Veteran's statements concerning inservice symptoms and continuity of symptomatology.  See Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Stefl, 21 Vet. App. at 123 (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  Thus, this claim must also be remanded.

Accordingly, these claims are REMANDED for the following actions:

1.  If still available, forward the claims file to the VA examiner who conducted the December 2009 evaluation of the Veteran and ask that the examiner submit an additional addendum statement concerning the etiology of the Veteran's left knee and left foot disabilities.  In particular, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the arthritis affecting the Veteran's left knee and left foot either: 1) initially manifested during his active military service, or 2) within one year of his discharge from service, or 3) is otherwise attributable or related to his service. 

For pes planus, the Veteran's entrance examination shows that he had pes planus that existed prior to service.  The examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran's pre-existing pes planus of the left foot increased in severity during military service.  If so, an opinion as to whether the increase in severity was clearly and unmistakably due to the natural progression of the disease should be provided.  

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Because the Veteran is competent even as a layman to report the onset of his left knee and left foot pain, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service. 

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this latter situation arises, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make these determinations.

Have the designated VA examiner review the claims file for the pertinent medical and other history.  Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  All diagnostic testing and evaluation needed to make these important determinations should be conducted.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this decision and remand.

*If examination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on the pending claims.  38 C.F.R. § 3.655 (2011).

2.  Then readjudicate the claims remaining on appeal in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning the claims.  The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


